                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 LAYDON NATHANIEL BUTLER-
 UMANOS,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:20-CV-18-DRL-MGG

 MATT HASSEL,

                          Defendant.

                                         OPINION & ORDER

        Laydon Nathaniel Butler-Umanos, a prisoner without a lawyer, filed an amended complaint.

“A document filed pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Still, under 28 U.S.C. § 1915A, the

court must review the complaint and dismiss an action that is frivolous or malicious, fails to state a

claim, or seeks monetary relief against an immune defendant. To state a 42 U.S.C. § 1983 claim, “a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right; and (2) that the

defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        In the amended complaint, Mr. Butler-Umanos alleges that, at the Marshall County Jail, he

was forced to sleep on the floor and was deprived of hot water for showers from August 21, 2019 to

September 24, 2019. Though another inmate informed Sheriff Hassel of these conditions on August

22, 2019, as alleged, Sheriff Hassel allowed them to persist.

        Because Mr. Butler-Umanos is a pretrial detainee, the court must assess his claims under the

Fourteenth Amendment instead of the Eighth Amendment. See Mulvania v. Sheriff of Rock Island Cty.,

850 F.3d 849, 856 (7th Cir. 2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits

holding pretrial detainees in conditions that amount to punishment.” Id. “A pretrial condition can
amount to punishment in two ways: first, if it is imposed for the purpose of punishment, or second,

if the condition is not reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court

permissibly may infer that the purpose of the government action is punishment.” Id. A pretrial detainee

can “prevail by providing only objective evidence that the challenged governmental action is not

rationally related to a legitimate governmental objective or that it is excessive in relation to that

purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Giving Mr. Butler-Umanos the

inferences to which he is entitled at this stage of the proceedings, the complaint states a plausible

Fourteenth Amendment claim against Sheriff Hassel.

        Mr. Butler-Umanos also filed a motion for leave to proceed in forma pauperis. However, this

motion is denied as unnecessary because the court has already granted Mr. Butler-Umanos leave to

proceed in forma pauperis. ECF 3. For these reasons, the court:

        (1) DENIES as UNNECESSARY the motion to leave to proceed in forma pauperis (ECF 5);

        (2) GRANTS Laydon Nathaniel Butler-Umanos leave to proceed on a Fourteenth

Amendment claim against Sheriff Matt Hassel for money damages for depriving him of hot water and

forcing him to sleep on the floor from August 21, 2019, to September 24, 2019;

        (3) DISMISSES all other claims;

        (4) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

Sheriff Matt Hassel at the Marshall County Jail with a copy of this order and the amended complaint

(ECF 4) as required by 28 U.S.C. § 1915(d); and

        (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Matt Hassel to respond, as provided

for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which

Layden Nathaniel Butler-Umanos has been granted leave to proceed in this screening order.

        SO ORDERED.

        March 18, 2020                                  s/ Damon R. Leichty
                                                        Judge, United States District Court


                                                   2
